UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the quarterly period ended: June 30, 2015 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the transition period from: to ISSUER DIRECT CORPORATION (Exact name of registrant as specified in its charter) ————— Delaware 1-10185 26-1331503 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 500 Perimeter Park Drive, Suite D, Morrisville NC 27560 (Address of Principal Executive Office) (Zip Code) (919) 481-4000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act)¨YesþNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date 2,334,832 shares of common stock were issued and outstanding as of August 6, 2015. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Consolidated Balance Sheets as of June 30, 2015 (Unaudited) and December 31, 2014 2 Unaudited Consolidated Statements of Operations for the Three and Six MonthsEnded June 30, 2015 and 2014 3 Unaudited Consolidated Statements of Comprehensive Income for the Three andSix Months Ended June 30, 2015 and 2014 4 Unaudited Consolidated Statements of Cash Flows for the Six Months EndedJune 30, 2015 and 2014 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II – OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosure 22 Item 5. Other Information 22 Item 6. Exhibits 23 Signatures 24 Exhibit 31.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 Exhibit 31.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 Exhibit 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 EX-101.INS XBRL INSTANCE DOCUMENT EX-101.SCH XBRL TAXONOMY EXTENSION SCHEMA EX-101.CAL XBRL TAXONOMY EXTENSION CALCULATION LINKBASE EX-101.DEF XBRL TAXONOMY EXTENSION DEFINITION LINKBASE EX-101.LAB XBRL TAXONOMY EXTENSION LABEL LINKBASE EX-101.PRE XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ISSUER DIRECT CORPORATION CONSOLIDATEDBALANCE SHEETS June 30, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, (net of allowance for doubtful accounts of $443,324 and $460,564, respectively) Deferred income tax asset – current Other current assets Total current assets Fixed assets, net Goodwill Intangible assets (net of accumulated amortization of $2,008,802 and $1,517,366, respectively) Other noncurrent assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Income tax payable Note payable – related party (net of debt discount of $118,727 and $535,397, respectively) Deferred revenue Total current liabilities Deferred tax liability Other long term liabilities Total liabilities Stockholders' equity: Preferred stock, $0.001 par value, 30,000,000 shares authorized, no shares issued and outstanding as of June 30, 2015 and December 31, 2014 - - Common stock $0.001 par value, 100,000,000 shares authorized, 2,330,832 and 2,316,743 shares issued and outstanding as of June 30, 2015 and December 31, 2014, respectively. Additional paid-in capital Other accumulated comprehensive loss ) ) Retained earnings Total stockholders' equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these unaudited financial statements. 2 ISSUER DIRECT CORPORATION CONSOLIDATEDSTATEMENTS OF OPERATIONS (UNAUDITED) For the three months ended For the six months ended June 30, June 30, June 30, June 30, Revenues $ Cost of services Gross profit Operating costs and expenses: General and administrative Sales and marketing Product Development Depreciation and amortization Total operating costs and expenses Operating income Other income (expense): Interest income (expense), net ) Total other income (expense) Income before taxes Income tax benefit (expense) ) Net income $ Income per share – basic $ Income per share - fully diluted $ Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding - fully diluted The accompanying notes are an integral part of these unaudited financial statements. 3 ISSUER DIRECT CORPORATION CONSOLIDATEDSTATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) For the three months ended For the six months ended June 30, June 30, June 30, June 30, Net income $ Foreign currency translationadjustment ) ) ) Comprehensive income $ The accompanying notes are an integral part of these unaudited financial statements. 4 ISSUER DIRECT CORPORATION CONSOLIDATED STATEMENTS OFCASH FLOWS (UNAUDITED) Six months ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Bad debt expense Deferred income taxes (209,898 ) (768 ) Stock-based compensation expense Non-cash interest expense Changes in operating assets and liabilities: Decrease (increase) in accounts receivable (752,861 ) Decrease (increase) in deposits and other current assets (104,022 ) (106,158 ) Increase (decrease) in accounts payable Increase (decrease) in accrued expenses (817,067 ) Increase (decrease) in deferred revenue Net cash provided by operating activities Cash flows from investing activities: Purchase of fixed assets (228,025 ) (47,029 ) Net cash used in investing activities (228,025 ) (47,029 ) Cash flows from financing activities: Proceeds from exercise of stock options Tax benefit on stock-based compensation awards Net cash provided by financing activities Net change in Cash Cash – beginning Currency translation adjustment (1,299 ) Cash – ending $ $ Supplemental disclosure for non-cash investing and financing activities Cash paid for interest $ $ Cash paid for income taxes $ $ Non cash activities Stock-based compensation capitalized as software development costs $ $ - The accompanying notes are an integral part of these unaudited financial statements. 5 ISSUER DIRECT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1.Accounting Policies Basis of Presentation The unaudited interim consolidated balance sheet as of June 30, 2015 and statements of operations, of comprehensive income, and of cash flows for the three and six-month periods ended June 30, 2015 and 2014 included herein, have been prepared in accordance with the instructions for Form10-Q under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Article 10 of RegulationS-X under the Exchange Act. In the opinion of management, they include all normal recurring adjustments necessary for a fair presentation of the financial statements. Results of operations reported for the interim periods are not necessarily indicative of results for the entire year. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations relating to interim financial statements. The interim financial information should be read in conjunction with Issuer Direct Corporation’s (the “Company”, “We”, or “Our”) 2014 audited financial statements filed on Form 10-K. Note 2.Summary of Significant Accounting Policies The consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries.Significant intercompany accounts and transactions are eliminated in consolidation. Earnings per Share (EPS) We calculate EPS in accordance with Financial Accounting Standards Board (FASB) ASC No. 260 – EPS, which requires that basic net income per common share be computed by dividing net income for the period by the weighted average number of common shares outstanding during the period. Diluted net income per share is computed by dividing the net income for the period by the weighted average number of common and dilutive common equivalent shares outstanding during the period.Shares issuable upon the exercise of stock options and restricted stock units totaling 245,000 and 136,000, respectively, were included in the computation of diluted earnings per common share during the three and six-month periods ended June 30, 2015, to the extent they represented dilutive common stock equivalents. Shares issuable upon the exercise of stock options totaling 180,000 were excluded in the computation of diluted earnings per common share during three and six-month periods ended June 30, 2014 because their impact was anti-dilutive.The Company has a convertible note outstanding as of June 30, 2015 that can be converted into 417,712 shares of common stock, which were excluded from the calculation of diluted EPS, as the impact is anti-dilutive. Reclassifications The Company has reclassified certain amounts as previously reported as general and administrative expenses to product development expenses, in order to conform to current year presentation.This reclassification has no impact on revenue, net income, assets, liabilities, shareholders’ equity, or earnings per share.In particular, the Company is now presenting product development cost as a separate line on the consolidated statement of operations, whereas they were previously included in general and administrative expenses. Revenue Recognition We recognize revenue in accordance with SEC Staff Accounting BulletinNo.104, “Revenue Recognition,” which requires that: (i)persuasive evidence of an arrangement exists, (ii)delivery has occurred or services have been rendered, (iii)the sales price is fixed or determinable, and (iv)collectability is reasonably assured. We recognize revenue when services are rendered or delivered and where collectability is probable. Deferred revenue primarily consists of upfront payments for annual service contracts, and is recognized throughout the year as the services are performed. Allowance for Doubtful Accounts We provide an allowance for doubtful accounts, which is based upon a review of outstanding receivables as well as historical collection information. Credit is granted on an unsecured basis. In determining the amount of the allowance, management is required to make certain estimates and assumptions. The allowance is made up of specific reserves, as deemed necessary, on client account balances, and a reserve based on our historical experience. 6 ISSUER DIRECT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Capitalized Software Development Costs In accordance with FASB ASC No. 350 – Intangibles – Goodwill and Other, costs incurred to develop our cloud-based platform products and order management system are capitalized and amortized over the estimated useful life of the software once the software is substantially complete and ready for its intended use.Costs related to design or maintenance of the software are expensed as incurred.During the three and six-month periods ended June 30, 2015, the Company capitalized $283,252 of software development costs, including $80,845 related to stock-based compensation. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States (“U.S. GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates include the allowance for doubtful accounts and the valuation of goodwill and intangible assets, deferred tax assets, and stock based compensation.Actual results could differ from those estimates. Income Taxes We comply with FASB ASC No. 740 – Income Taxes which requires an asset and liability approach to financial accounting and reporting for income taxes. Deferred income tax assets and liabilities are computed for differences between the financial statement and tax bases of assets and liabilities that will result in future taxable or deductible amounts based on enacted tax laws and rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred income tax assets to the amounts expected to be realized.For any uncertain tax positions, we recognize the impact of a tax position, only if it is more likely than not of being sustained upon examination, based on the technicalmerits of the position. Our policy regarding the classification of interest and penalties is to classify them as income tax expense in our financial statements, if applicable.At the end of each interim period, we estimate the effective tax rate we expect to be applicable for the full fiscal year and this rate is applied to our results for the interim year-to-date period, and then adjusted for any discrete period items. Fair Value Measurements As of June 30, 2015 and December 31, 2014, we do not have any financial assets or liabilities that are required to be, or that we elected to measure, at fair value.We believe that the fair value of our financial instruments, which consist of cash and cash equivalents, accounts receivable, our line of credit, notes payable, and accounts payable approximate their carrying amounts. Translation of Foreign Financial Statements The financial statements of the foreign subsidiaries of the Company have been translated into U.S. dollars.All assets and liabilities have been translated at current rates of exchange in effect at the end of the fiscal period.Income and expense items have been translated at the average exchange rates for the period.The gains or losses that result from this process are recorded as a separate component of stockholders’ equity until the entity is sold or substantially liquidated. Goodwill Goodwill results from business acquisitions and represents the excess of the purchase price over the fair value of acquired tangible assets and liabilities and identifiable intangible assets.Goodwill is assessed at least annually for impairment, and any such impairment will be recognized in the period identified. Comprehensive Income Comprehensive income consists of net income and other comprehensive income related to changes in the cumulative foreign currency translation adjustment. Business Combinations and Intangible Assets We account for our business combinations in accordance with the authoritative guidance for business combinations, and the related acquired intangible assets and goodwill in accordance with the authoritative guidance for intangibles — goodwill and other. The authoritative guidance for business combinations specifies the accounting for business combinations and the criteria for recognizing and reporting intangible assets apart from goodwill. We record the assets acquired and liabilities assumed in business combinations at their respective fair values at the date of acquisition, with any excess purchase price recorded as goodwill. Intangible assets consist of client relationships, customer lists, software, technology and trademarks that are initially measured at fair value. The trademarks have an indefinite life and are not amortized. The trademarks are assessed annually for impairment, or whenever conditions indicate the asset may be impaired, and any such impairment will be recognized in the period identified. The client relationships, customer lists, software and technology are amortized over their estimated useful lives. 7 ISSUER DIRECT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Advertising The Company expenses advertising as incurred, except for direct-response advertising, which is capitalized and amortized over its expected period of future benefits. Stock-based compensation We account for stock-based compensation under FASB ASC No. 718 – Compensation – Stock Compensation. The authoritative guidance for stock compensation requires that companies estimate the fair value of share-based payment awards on the date of the grant using an option-pricing model. The cost is to be recognized over the period during which an employee is required to provide service in exchange for the award. The authoritative guidance for stock compensation also requires the benefit of tax deductions in excess of recognized compensation expense to be reported as a financing cash flow, rather than as an operating cash flow as prescribed under previous accounting rules. This requirement reduces net operating cash flows and increases net financing cash flows in periods subsequent to adoption, only if excess tax benefits exist. Recent Accounting Pronouncements The FASB has issued Accounting Standards Update (“ASU”) 2015-05, Intangibles - Goodwill and Other - Internal-Use Software (Subtopic 350-40): Customer’s Accounting for Fees Paid in a Cloud Computing Arrangement. The amendments in ASU 2015-05 provide guidance to customers about whether a cloud computing arrangement includes a software license. If a cloud computing arrangement includes a software license, then the customer should account for the software license element of the arrangement consistent with the acquisition of other software licenses. If a cloud computing arrangement does not include a software license, the customer should account for the arrangement as a service contract. The amendments do not change the accounting for a customer’s accounting for service contracts. As a result of the amendments, all software licenses within the scope of Subtopic 350-40 will be accounted for consistent with other licenses of intangible assets. ASU 2015-05 is effective for public entities for annual periods, including interim periods within those annual periods, beginning after December 15, 2015. The Company does not anticipate that ASU 2015-05 will have a significant impact on their financial statements. The FASB has issued ASU 2015-01, Income Statement - Extraordinary and Unusual Items (Subtopic 225-20): Simplifying Income Statement Presentation by Eliminating the Concept of Extraordinary Items.The FASB issued this ASU as part of its initiative to reduce complexity in accounting standards. The objective of the simplification initiative is to identify, evaluate, and improve areas of U.S. GAAP for which cost and complexity can be reduced while maintaining or improving the usefulness of the information provided to the users of financial statements.The amendments in ASU 2015-01 are effective for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2015.The Company does not anticipate that ASU 2015-01 will have a significant impact on their financial statements. The FASB has issued ASU 2014-16, Derivatives and Hedging (Topic 815): Determining Whether the Host Contract in a Hybrid Financial Instrument Issued in the Form of a Share Is More Akin to Debt or to Equity.The amendments in this ASU do not change the current criteria in U.S. GAAP for determining when separation of certain embedded derivative features in a hybrid financial instrument is required. The amendments clarify how current U.S. GAAP should be interpreted in evaluating the economic characteristics and risks of a host contract in a hybrid financial instrument that is issued in the form of a share. Specifically, the amendments clarify that an entity should consider all relevant terms and features, including the embedded derivative feature being evaluated for bifurcation, in evaluating the nature of the host contract. Furthermore, the amendments clarify that no single term or feature would necessarily determine the economic characteristics and risks of the host contract. Rather, the nature of the host contract depends upon the economic characteristics and risks of the entire hybrid financial instrument.The amendments in this ASU are effective for public business entities for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2015. The Company does not anticipate that ASU 2014-16 will have a significant impact on their financial statements. 8 ISSUER DIRECT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The FASB has issued ASU 2014-12, Compensation – Stock Compensation (Topic 718): Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could Be Achieved after the Requisite Service Period.The issue is the result of a consensus of the FASB Emerging Issues Task Force (EITF).The amendments in the ASU require that a performance target that affects vesting and that could be achieved after the requisite service period be treated as a performance condition. A reporting entity should apply existing guidance in Topic 718, Compensation – Stock Compensation, as it relates to awards with performance conditions that affect vesting to account for such awards. The performance target should not be reflected in estimating the grant-date fair value of the award.Compensation cost should be recognized in the period in which it becomes probable that the performance target will be achieved and should represent the compensation cost attributable to the period(s) for which the requisite service has already been rendered. If the performance target becomes probable of being achieved before the end of the requisite service period, the remaining unrecognized compensation cost should be recognized prospectively over the remaining requisite service period. The total amount of compensation cost recognized during and after the requisite service period should reflect the number of awards that are expected to vest and should be adjusted to reflect those awards that ultimately vest. The requisite service period ends when the employee can cease rendering service and still be eligible to vest in the award if the performance target is achieved.The amendments in this ASU are effective for annual periods and interim periods within those annual periods beginning after December 15, 2015.The Company will apply the provisions of ASU 2014-12 to any future performance based stock awards, but does not anticipate that the impact will have a significant impact on their financial statements. The FASB has issued ASU 2014-09, Revenue from Contracts with Customers (Topic 606). ASU 2014-09 requires revenue recognition to depict the transfer of goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. ASU 2014-09 sets forth a new revenue recognition model that requires identifying the contract, identifying the performance obligations, determining the transaction price, allocating the transaction price to performance obligations and recognizing the revenue upon satisfaction of performance obligations. The amendments in the ASU can be applied either retrospectively to each prior reporting period presented or retrospectively with the cumulative effect of initially applying the update recognized at the date of the initial application along with additional disclosures. The Company is currently evaluating the impact of ASU 2014-09, which is currently effective for the Company in our fiscal year beginning on January 1, 2018. Note 3:Intangible Assets and Goodwill Acquisition of Accesswire On October 29, 2014, the Company completed its acquisition of all of the assets relating to the “Accesswire” business (as defined below) owned and operated by Baystreet.ca Media Corp., a British Columbia company (“Baystreet”) for consideration totaling $1,840,000. Accesswire is a corporate news and content distribution and dissemination business (“Accesswire”). In consideration of the assets related to Accesswire, the Company paid to Baystreet on the closing date the following: (i) $1,700,000 in cash from the Company’s current cash reserves and (ii) 15,385 shares of the Company’s common stock with a value of $140,000 based on the Company’s stock price at the time of closing. During the year ended December 31, 2014, the Company employed a third party valuation firm to assist in determining the purchase price allocation of assets acquired from Accesswire. The income approach was used to determine the value of Accesswire’s trademarks and client relationships. The income approach determines the fair value for the asset based on the present value of cash flows projected to be generated by the asset. Projected cash flows are discounted at a rate of return that reflects the relative risk of achieving the cash flow and the time value of money. Projected cash flows for each asset considered multiple factors, including current revenue from existing customers; analysis of expected revenue and attrition trends; reasonable contract renewal assumptions from the perspective of a marketplace participant; expected profit margins giving consideration to marketplace synergies; and required returns to contributory assets. The cost approach was used to determine the value of Accesswire’s technology.The cost approach is based on replacement cost as an indicator of value. It assumes that a prudent investor would pay no more for an asset than the amount for which it could be replaced new. Further, to the extent a particular asset provides less utility than a new one, its value will be less than its replacement cost new. To account for this difference, the replacement cost new is adjusted for losses in value that is depreciated.No liabilities or tangible assets were assumed. 9 ISSUER DIRECT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The transaction resulted in recording intangible assets and goodwill at a fair value of $1,840,000 as follows: Total Consideration $ Allocation of Accesswire intangible assets and goodwill: Amortizable intangible assets $ Trademarks Goodwill Total fair value of Accesswire intangible assets and goodwill $ The identifiable amortizable intangible assets created as a result of the acquisition will be amortized straight line over their estimated useful life as follows: Asset Amount Useful Life (years) Client relationships $ 7 Software 5 $ The Company has elected not to provide unaudited pro forma financial information for the Accesswire acquisition, as management determined that providing useful, accurate pro-forma information would be impracticable, and because the acquisition was not considered a significant acquisition in accordance with Rule 3-05 of the SEC's Regulation S-X. Because the Accesswire news distribution service was just one of many services offered by Baystreet Media ca., separate financial information was not maintained, and creating separate financials statements would include too many estimates and assumptions to be portrayed as useful and accurate. Note 4:Stock-based Compensation 2014 Equity Incentive Plan On May 23, 2014, the shareholders of the Company approved the 2014 Equity Incentive Plan (the “2014 Plan”).Under the terms of the 2014 Plan, the Company is authorized to issue incentive awards for common stock up to 200,000 shares to employees and other personnel.The awards may be in the form of incentive stock options, nonqualified stock options, restricted stock, restricted stock units and performance awards.The 2014 Plan is effective through March 31, 2024.As of June 30, 2015, 14,000 stock options and 136,000 restricted stock units had been issued under the 2014 Plan. Stock Awards The following table summarizes information about stock options outstanding and exercisable at June 30, 2015: Options Outstanding Options Exercisable Exercise Price Range Number Weighted Average Remaining Contractual Life (in Years) Weighted Average Exercise Price Number $
